UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted June 23, 2005*
                             Decided June 30, 2005

                                      Before

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. DIANE P. WOOD, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-4319

WILLIAM A. MURRAY,                             Appeal from the United States
     Plaintiff-Appellant,                      District Court for the Northern
                                               District of Illinois, Eastern Division
      v.
                                               No. 03 C 7594
AVON PRODUCTS, INC.,
    Defendant-Appellee.                        Mark R. Filip,
                                               Judge.

                                    ORDER

       William Murray sued Avon Products claiming that he was denied
employment because of his age in violation of the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq. The district court granted Avon’s motion
for summary judgment on the ground that Murray failed to establish a prima facie
case of age discrimination; as noted by the court, Murray offered no evidence that
the persons hired to fill the positions he applied for were substantially younger.
See Sembos v. Philips Components, 376 F.3d 696, 700 (2004). Proceeding pro se on
appeal, Murray fails to set forth any argument challenging the district court’s
analysis, and thus we have no basis to overturn the judgment. See Ajayi v.


      *
      After examining the briefs and record, we have concluded that oral argument
is unnecessary. Accordingly, this appeal is submitted on the briefs and record.
See Fed. R. App. P. 34(a)(2).
No. 04-4319                                                                   Page 2


Aramark Bus. Servs., Inc., 336 F.3d 520, 529 (7th Cir. 2003); see also Fed. R. App.
P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). We warn
Murray that any further frivolous litigation will subject him to monetary fines and
possible bar pursuant to Support Systems Int’l. Inc. v. Mack, 45 F.3d 185, 186 (7th
Cir. 1995), forbidding his filing of any further legal papers in any federal court
within this circuit except for criminal cases or applications for writs of habeas
corpus.
                                                                            AFFIRMED.